Citation Nr: 1715029	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include strabismus esotropia, diplopia, and esophoria.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1970 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claim currently on appeal.  Jurisdiction was subsequently transferred to the RO in Hartford, Connecticut.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the instant case, upon VA examination in December 2012, esotropia was diagnosed, and it was noted that the Veteran's eye disorder (which also had been documented as esophoria) was first diagnosed in November 1971.  Constant diplopia, correctable with standard spectacle correction that includes a special prismatic correction was also noted.  The Veteran reported "wearing glasses as a child and was never told he had an eye turn" [sic].  He also said that he has known since a child he has always had problems with depth perception and was clumsy."  

The December 2012 examiner opined that "[t]he strabismus is more than likely longstanding since childhood based on the patient's report of never having depth perception (occu[r]s with strabismus) and being clumsy.  Based on his review of the C-file, the strabismus is less likely than not aggravated by service duty."  The September 2013 Board Remand noted that the December 2012 examiner failed to make a formal finding as to whether there was clear and unmistakable evidence of a preexisting eye disorder, and that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (finding that recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  

Upon remand, the December 2012 examiner was asked to determine whether the Veteran's disorder began prior to service.  The examiner offered an addendum opinion in October 2013; however this opinion merely cited to the same findings in the December 2012 report, specifically that the Veteran reported never having depth perception and being clumsy during childhood, in order to find that the Veteran's eye condition pre-existed service.  Therefore, upon remand a new opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his eye disorder.  All indicated tests and studies should be conducted.  After reviewing the claims file, the examiner should offer comments and an opinion addressing the following:

(a)  Is it at least as likely as not that any currently diagnosed vision or eye disorder is a direct result of the Veteran's time in active duty service?  The VA examiner is to specifically address each of the currently diagnosed disabilities, i.e. strabismus esotropia, diplopia, and esophoria, 

(b)  If the examiner believes that the Veteran's eye disorder began prior to service, the examiner is asked to opine whether there is clear and unmistakable evidence that the Veteran's eye disorder preexisted service?  The examiner must identify the eye disorder, the relevant evidence, and provide a medical basis for such an opinion.

The examiner should note that recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners.  Therefore, the Veteran's statements about his sight during childhood cannot serve as the sole basis for finding clear and unmistakable evidence that the eye disorder began prior to service.

(c)  If there is clear and unmistakable evidence that the disorder pre-existed service, is there clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

(d)  If there was an increase in the severity of the Veteran's disorder, was such increase unmistakably due to the natural progress of the disease?

A complete rationale for all opinions and conclusions reached should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim for service connection for a bilateral eye disorder.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and provide the Veteran the requisite period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




